DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a battery pack comprising: a plurality of thin cells arranged in a matrix form in a first direction and a second direction perpendicular to the first direction, wherein a width of each thin cell in the first direction is smaller than widths of each thin cell in the second direction and a third direction perpendicular to the first and second directions, and wherein each of the thin cells has a surface substantially perpendicular to the first direction; a heat insulating member that insulates heat between the thin cells adjacent in the first direction; and a heat conducting member that contacts in common the surfaces of the thin cells arranged in the second direction wherein each of the thin cells is sandwiched between the heat insulating member and the heat conducting member, wherein the heat insulating member includes a plurality of heat insulating sheets, wherein each of the heat insulating sheets and an associated one of the thin cells are sandwiched between a resin holder having a housing capable of housing the thin cell and the heat conducting member, and wherein the resin holder and the heat conducting member are fixed to each other.  The prior art also fails to disclose a battery pack comprising a plurality of unit stacked bodies each including first to fourth thin cells stacked in a thickness direction, the unit stacked bodies being arranged in a planar direction substantially perpendicular to the thickness direction, wherein each of the unit stacked body further includes first to fourth heat conducting members and first to third heat insulating members, wherein the first thin cell is sandwiched between the first heat conducting member and the first heat insulating member, wherein the second thin cell is sandwiched between the first heat insulating member and the second heat conducting member, wherein the third thin cell is sandwiched between the third heat conducting member and the third heat insulating member, wherein the fourth thin cell is sandwiched between the third heat insulating member and the fourth heat conducting member, wherein the second heat insulating member is sandwiched between the second and third heat conducting members, and wherein each of the first to fourth heat conducting members comprises a common plate-like member for the plurality of unit stacked bodies.  Finally, the prior art fails to disclose a battery pack comprising a plurality of unit stacked bodies wherein each of the unit stacked bodies includes first and second thin cells stacked in a thickness direction, a heat insulating member sandwiched between the first and second thin cells, a first heat conducting member sandwiched between the first thin cell and the heat insulating member, and a second heat conducting member sandwiched between the second thin cell and the heat insulating member, wherein each of the first and second heat conducting members comprises a common plate-like member for the plurality of unit stacked bodies, wherein the battery pack further comprises: a first resin holder that houses therein the first thin cell; and a second resin holder that houses therein the second thin cell, and wherein the first and second heat conducting members and the heat insulating member are disposed between the first and second resin holders.  The prior art specifically fails to teach the particular order of the different layers and the order in which they are stacked in the resin holders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722